DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-25) in the reply filed on 11/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Claim Objections
Claims 2-25 are objected to because of the following informalities:  Claims 2-25 each recite at the beginning of the claim “The fire protection coating”, which should be “The halogen-free, insulation layer-forming fire protection coating”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 recites “the film-forming binder” in line 2. Claim 4 should be amended to insert “at least one” before “film-forming binder”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “the polyterpene resins”, which should be “the polyterpenes”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 recites “the polyterpene resins”, which should be “the polyterpenes”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 recites “the film-forming binder further comprises”, which should be “the film-forming binders comprise”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recite “further comprising ….substances which are foam layer-forming and carbon-forming in the event of fire and also assistant and additive substances”, which should “further comprising…foam-forming substances, carbon-forming substances, thickeners, dispersing additives, solvents, and assistant and additive substances” so that claim 12 is consistent with the language of claims 23-25. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites “the blowing agents are”, which should be “the blowing agent is”. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites “assistant or additive substances”, which should be “assistant and additive substances” so that claim 22 is consistent with claim 12.  Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities: Claims 23-25 recite “film-forming binder”, which should be “the at least one film-forming binder”. Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities: Claims 23-25 recite “blowing agent”, which should be “a blowing agent”. Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities: Claims 23-25 recite “foam-forming substance”, which should be “a foam-forming substance”. Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities: Claims 23-25 recite “carbon-forming substance”, which should be “a carbon-forming substance”. Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities: Claims 23-25 recite “thickener”, which should be “a thickener”. Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities: Claims 23-25 recite “solvent”, which should be “a solvent”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 9-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “terpenes are terpenes as such or mixture of terpenes”. The scope of claim is confusing given that it is not clear what is meant by “such as” or if “terpenes as such” refer to terpene used singly or terpene that is not derivatized or not modified.
Claim 5 recites “or mixtures thereof……or mixtures thereof.” The scope of the claim is confusing since in light of two recitations of “or mixtures thereof”, it is not clear if the unsaturated cyclic and unsaturated linear terpenes can be included in mixtures with the other components recited in the claim or if the unsaturated cyclic and unsaturated linear terpenes can only be used in mixtures with each other.
Claim 6 recites the limitation "the unsaturated cyclic terpenes" in line 2 and “the saturated linear terpenes” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the terpene-phenol resins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “one monomeric radical selected from…a-pinene……one monomeric radical selected from…styrene……and phenol”. It appears that terpene can be modified with styrene or terpene can be modified with phenol. That is, monomeric radical a-pinene is present with monomeric radical styrene in terpene-styrene resin and monomeric radical a-pinene is present with phenol in terpene-phenol resin. It is not clear how terpene phenol can comprise all of a-pinene, styrene and phenol. 
Claim 10 recites the limitation "the terpene-hydrocarbon resins” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the vinyl aromatically modified hydrocarbon resins” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “(cinnamol)”. In light of parentheses, it is not clear if this limitation is required or optional.
Claim 11 recites “the vinyl aromatically modified hydrocarbon resins are phenylethene (cinnamol)”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the vinyl aromatically modified hydrocarbon resins are phenylethene”, and the claim also recites “cinnamol” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites “nitrogen-containing phosphates (ammonium polyphosphates)”. In light of parentheses, it is not clear if this limitation is required or optional.
Claim 17 recites “nitrogen-containing phosphates (ammonium polyphosphates)”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “nitrogen-containing phosphates”, and the claim also recites “ammonium polyphosphates” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 recites the limitation "the ammonium polyphosphate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the ammonium polyphosphate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kabutoya et al. (US 2013/0009365 A1 cited in IDS).

Regarding claims 1 and 2, Kabutoya et al. disclose non-halogen flame retardant-containing adhesive sheet comprising a terpene tackifier resin, i.e. terpene itself (film forming binder) (see Abstract and paragraph 0095).  Although, Kabutoya et al. do not disclose non-halogen flame retardant-containing adhesive sheet is insulation layer forming, given that non-halogen flame retardant-containing adhesive sheet of Kabutoya et al. is identical to that presently claimed, non-halogen flame retardant-containing adhesive sheet of Kabutoya et al. is insulation layer forming. 
In light of the overlap between the claimed coating and that disclosed by Kabutoya et al., 

Regarding claims 3, 5, 6, 7 and 8, given that polyterpenes are optional, Kabutoya et al. meets these claims.

Regarding claim 4, Kabutoya et al. disclose additional tackier resins such as petroleum tackifier resin which read on a hydrocarbon resin (see paragraphs 0095 and 0100).

Regarding claim 9, Kabutoya et al. disclose tackifier resins such as a mixture of terpenephenol resin and styrene-modified terpene resin, wherein terpene can be a-pinene (see paragraphs 0095-0096). Accordingly, a mixture of tackifier resins comprises monomeric radical a-pinene, monomeric radical styrene and phenol itself. 

Regarding claim 10, Kabutoya et al., disclose terpene tackifier resin can be a-pinene polymer, i.e. terpene hydrocarbon resin (see paragraph 0096).

Regarding claim 11, Kabutoya et al. disclose tackifier resin such as styrene-modified terpene resin (see paragraphs 0095-0096). The styrene-modified terpene resin reads on vinylaromatically modified hydrocarbon resin are phenylethene, wherein styrene reads on phenylethene or vinylaromatic and terpene reads on hydrocarbon. 

Regarding claims 14 and 15, Kabutoya et al. disclose phosphorous flame retardants such as melamine-modified ammonium polyphosphate, i.e. melamine phosphate (see paragraph 0090). Although, Kabutoya et al. do not disclose melamine-modified ammonium 

Regarding claim 16, Kabutoya et al. disclose phosphorous flame retardants such as ammonium polyphosphate, i.e. ammonium salts of phosphoric acids (see paragraph 0090). Although, Kabutoya et al. do not disclose ammonium salts of phosphoric acid is a foam-forming substance, given that ammonium salts of phosphoric acid is identical to foam-forming substance utilized in the present invention, it is obvious or inherent that ammonium salts of phosphoric acid of Kabutoya et al. is foam-forming substance.

Regarding claim 22, Kabutoya et al. disclose other additives such as glass fiber (see paragraph 0103).

Claims 1-8, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1).

Regarding claims 1 and 2, Tran et al. disclose a pressure sensitive adhesive layer comprising (meth)acrylate-based block copolymer, halogen-free flame retarding agent and tackifying resins, i.e. film forming binder (see Abstract and paragraphs 0105, 0111). The pressure sensitive adhesive which is flame retarding is coated onto the backing, i.e. the pressure-sensitive adhesive layer reads on halogen-free fire protection coating (see Abstract). The tackifying resin can be terpene phenolics, i.e. terpene itself (see paragraph 0083).
Although Tran et al. do not disclose halogen-free flame retarding pressure-sensitive adhesive layer is insulation layer forming, given that halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. is identical to that presently claimed, halogen-free flame 
In light of the overlap between the claimed coating and that disclosed by Tran et al., it would have been obvious to one of ordinary skill in the art to use a coating that is both disclosed by Tran et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claims 3, 5, 6, 7 and 8, given that polyterpenes are optional, Tran et al. meets these claims.

Regarding claim 4, Tran et al. disclose tackifying resins can include synthetic hydrocarbon resin (see paragraph 0083).

Regarding claim 16, Tran et al. disclose halogen-free retarding agents such as ammonium salts of phosphoric acid (see paragraph 0081). Although, Tran et al. do not disclose ammonium salts of phosphoric acid is a foam-forming substance, given that ammonium salts of phosphoric acid is identical to foam-forming substance utilized in the present invention, it is obvious or inherent that ammonium salts of phosphoric acid of Tran et al. is foam-forming substance. 

Regarding claim 22, Tran et al. disclose other additives comprising fillers such as talc which read on assistant and additive substances (see paragraphs 0086 and 0088).

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) as applied to claim 1 above, further in view of Kabutoya et al. (US 2013/0009365 A1 cited in IDS).

Regarding claim 9, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. disclose terpene phenolic resins, Tran et al. do not disclose terpene-phenol resins as presently claimed.
Kabutoya et al. disclose pressure-sensitive adhesive layer comprising tackifier resins such as a mixture of terpenephenol resin and styrene-modified terpene resin, wherein terpene can be a-pinene (see paragraphs 0095-0096). Accordingly, a mixture of tackifier resins comprises monomeric radical a-pinene, monomeric radical styrene and phenol itself.  The tackifier resins improves adhesion and flame retardancy (see paragraphs 0095-0096).
In light of motivation for using tackifier resins such as a mixture of terpenephenol resin and styrene-modified terpene resin disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use tackifier resins such as a mixture of terpenephenol resin and styrene-modified terpene resin as tackifying resins in Tran et al. in order to improve adhesion and flame retardancy, and thereby arrive at the claimed invention.

Regarding claim 10, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. Tran et al. do not disclose terpene-hydrocarbon resins as presently claimed.
Kabutoya et al. disclose pressure-sensitive adhesive layer comprising tackifier resin such as a-pinene copolymer that improves adhesion and flame retardancy (see paragraphs 0095-0096).
In light of motivation for using tackifier resin such as a-pinene copolymer disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a-pinene copolymer as tackifying resin in Tran et al. in order to improve adhesion and flame retardancy, and thereby arrive at the claimed invention.

Regarding claim 11, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. Tran et al. do not disclose vinylaromatically modified hydrocarbon resins are phenylethene.
Kabutoya et al. disclose pressure-sensitive adhesive layer comprising tackifier resin such as styrene-modified terpene resin that improves adhesion and flame retardancy (see paragraphs 0095-0096). The styrene-modified terpene resin reads on vinylaromatically modified hydrocarbon resin are phenylethene, wherein styrene reads on phenylethene or vinylaromatic and terpene reads on hydrocarbon. 
In light of motivation for using tackifier resin such as styrene-modified terpene resin disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to styrene-modified terpene resin as tackifying resin in Tran et al. in order to improve adhesion and flame retardancy, and thereby arrive at the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) as applied to claim 1 above, further in view of Tong et al. (WO2015/073229 A1) and Kuo (5,322,885). It is noted that when utilizing Tong et al., the disclosures of the reference are based on US 2016/0272893 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tong et al. are found in US ‘893.

Regarding claims 12 and 13, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above.
Further, Tran et al. disclose (meth)acrylate-based block copolymer which read on further film-forming binder comprising copolymers based on acrylic esters (see Abstract and paragraphs 0019 and 0032). 
Tran et al. disclose halogen-free retarding agents such as ammonium salts of phosphoric acid (see paragraph 0081). Although, Tran et al. do not disclose ammonium salts of phosphoric acid is a foam-forming substance, given that ammonium salts of phosphoric acid is identical to foam-forming substance utilized in the present invention, it is obvious or inherent that ammonium salts of phosphoric acid of Tran et al. is foam-forming substance. 
Tran et al. disclose other additives comprising fillers or softening agents which read on assistant and additive substances (see paragraphs 0086, 0088 and 0090).
Tran et al. disclose adhesive can comprise a single solvent or a mixture of different solvents (see paragraphs 0107-0109).
Tran et al. do not disclose blowing agents, substances which are carbon forming, thickeners and dispersing additives.
Tong et al. disclose intumescent material comprising charring agent (substances which are carbon-forming) and blowing agent (see Abstract and paragraph 0034). The charring agent can be pentaerythritol and the blowing agent can be melamine (see paragraph 0034). The intumescent material can be formed into fire protection barriers (see Abstract).
In light of motivation for using intumescent material comprising charring agent and blowing agent disclosed by Tong et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use charring agent and blowing agent in flame retarding adhesive layer of Tran et al. in order to provide fire protection barrier, and thereby arrive at the claimed invention.
Tran et al. in view of Tong et al. do not disclose thickeners and dispersing additives.
As indicated by Kuo, it is well known to use thickeners and dispersing additives as coating additives (see col. 10-11, lines 52-2).
Therefore, as taught by Kuo it would have been obvious to one of the ordinary skills in the art to use thickeners and dispersing additives as coating additives in the flame retarding adhesive layer of Tran et al. in view of Tong et al, and thereby arrive at the claimed invention.
Regarding claims 23, 24 and 25, Tran et al. in view of Tong et al. and Kuo et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above.
Tran et al. disclose tackifying resin present in amount of 1 to 100 parts by weight based on 100 parts by weight of (meth)acrylate-based copolymer (see paragraph 0084) . Accordingly, the amount of tackifying resin as film-forming binder is 1 to 50 wt%.
Tran et al. disclose softening agent (i.e. assistant and additive substances) in amount of no greater than 20 wt% (see paragraph 0090).
Tran et al. disclose ammonium polyphosphate (i.e. foam forming substance) in amount of at least 15 wt% (see paragraphs 0081, 0082).
Tran et al. disclose the adhesive solution blend contains 30 to 70 wt% of solids (see paragraph 0110). Accordingly, the solvent is 30 to 70 wt%.
Tong et al. disclose blowing agent in amount of 5 to 20 wt% (see paragraph 0034).
Tong et al. disclose charring agent (carbon-forming substance) in amount of 5 to 20 wt% (see paragraph 0034).
Kuo et al. disclose thickener and dispersing additive in amount of 1 to 30 wt% (see col. 10-11, lines 52-2). That is, it would have been obvious to use thickener and dispersing additive in any amounts between 1 to 30 wt%, including those claimed, such that total amount of thickener and dispersing additive is between 1 to 30 wt%.

Claims 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) as applied to claim 1 above, further in view of Tong et al. (WO2015/073229 A1). It is noted that when utilizing Tong et al., the disclosures of the reference are based on US 2016/0272893 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tong et al. are found in US ‘893.

Regarding claim 14, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. Tran et al. do not disclose blowing agent as presently claimed. 
Tong et al. disclose intumescent material comprising blowing agent (see Abstract and paragraph 0034). The blowing agent can be melamine (see paragraph 0034). The intumescent material can be formed into fire protection barriers (see Abstract).
In light of motivation for using intumescent material comprising melamine blowing agent disclosed by Tong et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use melamine blowing agent in flame retarding adhesive layer of Tran et al. in order to provide fire protection barrier, and thereby arrive at the claimed invention.

Regarding claims 20 and 21, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. Tran et al. do not disclose blowing agent as presently claimed. 
Tong et al. disclose intumescent material comprising charring agent (substances which are carbon-forming) (see Abstract and paragraph 0034). The charring agent can be pentaerythritol (see paragraph 0034). The intumescent material can be formed into fire protection barriers (see Abstract).
In light of motivation for using intumescent material comprising pentaerythritol carbon-forming substance disclosed by Tong et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use pentaerythritol carbon-forming substance in flame retarding adhesive layer of Tran et al. in order to provide fire protection barrier, and thereby arrive at the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) in view of Tong et al. (WO2015/073229 A1) as applied to claim 14 above, further in view of Kabutoya et al. (US 2013/0009365 A1 cited in IDS).

Regarding claim 15, Tran et al. in view of Tong et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. in view of Tong et al. disclose blowing agent such as melamine, Tran et al. in view of Tong et al. do not disclose blowing agent such as melamine phosphate.
Kabutoya et al. disclose melamine modified ammonium polyphosphate (i.e. melamine phosphate) as a phosphorous flame retardant which imparts flame retardancy and are superior in suppression in drip during combustion and compatibility to environmental regulation (see paragraphs 0090 and 0088).
In light of motivation for using melamine modified ammonium polyphosphate as a phosphorous flame retardant disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use melamine modified ammonium polyphosphate as melamine in Tran et al. in view of Tong et al. in order to impart flame retardancy and are superior in suppression in drip during combustion and compatibility to environmental regulation, and thereby arrive at the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) as applied to claim 16 above, further in view of Spencer et al. (US 2012/0164373 A1).

Regarding claims 17 and 18, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. disclose ammonium polyphosphate, Tran et al. do not disclose ammonium polyphosphate as claimed.
Spencer et al. disclose ammonium polyphosphate (i.e. nitrogen containing phosphate) such as Exolit AP 422 as fire retardant mineral filler (see paragraph 0080). As evidenced by specification, Exolit AP 422 is ammonium polyphosphate utilized in the present invention (see paragraph 0082, 0083 of published application). Given that Exolit AP 422 of Spencer et al. is identical to that utilized in the present invention, Exolit AP 422 has formulae as presently claimed and Exolit AP 422 has a crystal form as presently claimed.
In light of motivation for using Exolit AP 422 fire retardant mineral filler disclosed by Spencer et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Exolit AP 422 as ammonium polyphosphate in Tran et al. in order to impart fire retardancy, and thereby arrive at the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) as applied to claim 16 above, further in view of Cleaver et al. (US 2012/0296009 A1).

Regarding claim 19, Tran et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. disclose ammonium polyphosphate, Tran et al. do not disclose ammonium polyphosphate as claimed.
Cleaver et al. disclose ammonium polyphosphate such as Exolit AP 462 as flame retardant material (see paragraph 0034). As evidenced by specification, Exolit AP 462 is ammonium polyphosphate containing encapsulating material composed of cured melamine/formaldehyde resin utilized in the present invention (see paragraph 0084 of published application).
In light of motivation for using Exolit AP 462 flame retardant material disclosed by Spencer et al. as described above, it therefore would have been obvious to one of the ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787